DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/553,702 and 16/121,443, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither application provides written support under 112 first paragraph for treating a skin wound in a pre-diabetic or hypoglycemic in claim 1 and claims dependent therefrom and the limitations in dependent claims 2-8.  Figures 6-10 and pages 15-38 were not present in these prior filed applications.  The definition for ‘skin wound’ in claims 1-16 or ‘dermal wound’ in claims 17-20 on pages 20 of the instant application were also not present in these prior filed applications
Thus, these limitations in claims 1-16 and the definition for ‘dermal wound’ in claims 17-20 only appear to enjoy to the provisional application 62/894,679 filed on 8/30/19.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  A period is missing at the ends of these claims.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Odanacatib is misspelled and is a trade name used in commerce.  Appropriate correction is required.
Specification
The use of the term Odanacatib, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Other then recite the limitation ‘skin wound in a pre-diabetic or hypoglycemic subject’, the specification does not appear to provide a definition for the limitation ‘skin wound in a pre-diabetic or hypoglycemic subject’ recited in claim 1.  A search of the prior art indicates that prediabetes doesn’t usually have any signs or symptoms.  Hypoglycemia embraces a subject with low blood sugar.  There are several symptoms that could be associated to the subject, including any subject experiencing hypoglycemia or other symptoms (increased thirst, frequent urination, increased hunger, fatigue, blurred vision, numbness or tingling in the feet or hands, frequent infections, and slow-healing sores).  Since any subject can experience several of these symptoms in their lifespan, the broadest reasonable interpretation of the terms embrace any subject having a skin wound.
In addition, the term ‘skin wound’ in claim 1 is considered very broad because the specification does not define the metes and bounds of the term.  Therefore, any type of skin wound (e.g., psoriasis) known to one of skill in the art would be embraced by the term.
With regard to claim 9, Paragraph 119 indicates that a cellular phase involves several types of cells working together to mount an inflammatory response, synthesize granulation tissue, and restore the epithelial layer.
The term “dermal” in claim 17 is considered an intended use limitation and has no effect on the body of the claim if removed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


NOTE: the term “dermal wound” in claim 17 and claims dependent thereof is considered an intended use limitation and has no effect on the body of the claim if removed.  
Claims 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 2013021776).
 ‘776 teach a pharmaceutical composition comprising a cathepsin K inhibitor (odanacatib).  The composition can be in a solid dispersion formulation made by spray drying (paragraph 5).  The composition can also be any pharmaceutically acceptable filers/compression aides, disintegrants, lubricants, binders, surfactants, film coatings and solvents (paragraph 8).  The diluents are selected from the group consisting of spray-dried lactose, lactose anhydrous, lactose monohydrate, mannitol, cellulose, calcium phosphate, calcium carbonate (paragraph 15).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (WO 2016/042131).
Henry et al. teach treating an inflammatory skin condition in a subject in need thereof comprising administering an agent that inhibits IL-36 proteolytic processing and a pharmaceutically acceptable carrier (pages 1-3 and 44-48).  Henry provides a list of skin conditions embraced by the term, including psoriasis and other similar skin conditions (pages 1-2).  The agent can be selected from the one or more of the following: a small molecule or biologics, including peptides, protein, siRNA, sgRNA, and antibody.  The agent can be a small molecule protease inhibitor, including cathepsin K inhibitor, Odanacatib (page 7).  The carrier can be administered using forms tablets, capsules, oral liquids, transdermal patches, injectable products, implants (page 19).   The agent can be administered with an agent that is currently used for treatment of psoriasis, including anti-inflammatory agents (page 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1, 9, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et all. (WO 2016/042131) taken with Malcolm et al. (US 20060252698).
The rejection of claims 17-19 as being taught by Henry et al. is incorporated herein.
Henry et al. teach treating an inflammatory skin condition in a subject in need thereof comprising administering an agent that inhibits IL-36 proteolytic processing and a pharmaceutically acceptable carrier (pages 1-3 and 44-48).  Henry provides a list of skin conditions embraced by the term, including psoriasis and other similar skin conditions (pages 1-2).  The agent can be selected from the one or more of the following: a small molecule or biologics, including peptides, protein, siRNA, sgRNA, and antibody.  The agent can be a small molecule protease inhibitor, including cathepsin K inhibitor, Odanacatib (page 7).  The carrier can be administered using forms tablets, capsules, oral liquids, transdermal patches, injectable products, implants (page 19).   The agent can be administered with an agent that is currently used for treatment of psoriasis (page 2).
Henry et al. does not specifically teach treating a skin wound in a prediabetic, hypoglycemic or a chronic wound in a subject.
However, at the time of the effective filing date, Malcolm teaches using a composition comprising a cathepsin K inhibitor to treat psoriasis (paragraph 549).  The composition can further comprise an anti-inflammatory agent (paragraph 552).
In view of the breadth of the limitation ‘treating a skin wound in a pre-diabetic, hypoglycemia or subject having a chronic wound’, the claimed method would be obvious in view of the teaching of Henry et al. and Malcolm.  Since psoriasis is a chronic immune-mediated inflammatory skin disease would be embraced by the term ‘wound’ (see page 20 of the specification), it would have been obvious to one of ordinary skill in the art to deliver the composition to the skin disease or during the inflammation stage of the wound to treat the condition.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Henry with Malcolm, to further comprise an anti-inflammatory agent in the composition, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to observe an additive effect when treating the wound in the subject.  Hydrocolloid is a dressing comprising a gel to deliver an agent and can be used to deliver the composition to the skin.  A person of ordinary skill in the art would have been motivated to administer the composition to the wound and adjacent tissue to treat the wound from spreading to the adjacent tissue.    
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Percival et al. (US 2008125442) taken with Tong et al. (US 20070258952), both cited on an IDS.
 ‘442 discloses cathepsin K inhibitor can be used treat diabetes and atherosclerosis lesions (pages 1, 6 and, 10-12).  Atherosclerosis lesions are found in arteries.  The inhibitor can be administered using subcutaneous, topical or transdermal (page 4).  ‘442 discloses cathepsin K inhibitor can be administered via a transdermal route using transdermal skin patches well known to one of ordinary skill in the art (pages 4-6).  The inhibitor can be in a suspension or an emulsion (pages 4-5).  An additional agent including calcium can be administered with the inhibitor, including anti-inflammatory agents or anti-microbial agents (pages 1 and 6).  ‘442 does not specifically disclose making a siRNA targeting a cathepsin K nucleic acid sequence.
However, at the time of the effective filing date, siRNA molecules were known in the prior art to treat atherosclerosis.  A person of ordinary skill in the art understands that siRNA mediate specific and highly potent post-transcriptional gene modulation (paragraph 13).  Tong et al. disclose making and using siRNA that specifically targets cathepsin K (claims 9 and 19).  The composition can comprise an agarose matrix-based media (page 7). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘442 taken with ‘952 to make a compositing comprising a cathepsin K siRNA an agarose matrix based media, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the inhibition of cathepsin K in an atherosclerosis lesion in an animal model.  A person of ordinary skill in the art would have been motivated to use agarose matrix-based media in the composition to delivery to the skin of the animal to study lesion in an appendage of the animal.  A person of ordinary skill in the art would have been motivated to use a transdermal skin patch to deliver the product to the skin of a subject.  A person of ordinary skill in the art would have been motivated to use an additional agent (calcium, anti-inflammatory, anti-microbial) or combination thereof to observe an additive effect or reduce an opportunistic bacterial infection (page 6 of ‘422).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,758,559, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a composition comprising a cathepsin K inhibitor, wherein the inhibitor comprises at least one of odanacatib, cathepsin K inhibitor II, or a cathepsin K siRNA to treat diabetes and a dermal wound dressing comprising the composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nair et al. The FASEB Journal Vol. 31, Supplemental 673.11 April 2017, cited on an IDS teaches the claimed invention and was published before the effective filing date of the instant application.  However, in view AIA  102(b)(1) the publication is not a basis for a prior art rejection because the publication is an “inventor originated disclosure”.  Nair is listed as the inventor of the instant application and is listed as an author on the publication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635